Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/967,605 filed 08/05/2020.  Claims 1-20 are pending and have been examined.
The information disclosure statements (IDS) submitted on 08/05/2020 and 09/15/2020 were considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 


Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
an emission unit that sequentially emits;
a polarization control unit that considers;
a calculation unit that calculates;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “that” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 12, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori (US 2015/0141753).
Consider claim 1, Kanamori clearly teaches an observation device (Fig. 20) comprising: 

an emission unit that sequentially emits a plurality of polarization light beams of mutually different polarization directions to a biological tissue; (Fig. 21: Polarized light beams are emitted onto viscera mucosa 111, [0092], [0156]-[0159].)

an imaging unit including a plurality of pixels capable of outputting pixel signals respectively; (Fig. 24: Image sensor 119 includes 4x4 pixel regions, [0162], [0163].)

a polarization control unit that considers a predetermined number of pixels of the plurality of pixels as one group and causes mutually different polarization components of reflection light beams reflected by the biological tissue to be respectively incident upon respective ones of the predetermined number of pixels included in the one group; (Fig. 27: In polarization image capturing mode four kinds of polarization images are obtained, [0145]-[0147], [0168], [0169]) and 

a calculation unit that calculates biological tissue information regarding the biological tissue on a basis of the pixel signals output from the respective ones of the predetermined number of pixels. (Fig. 19(C): The polarized images are processed to create an enhanced image of the object, [0155], [0170].)

Consider claim 2, Kanamori clearly teaches the mutually different polarization components are polarization components corresponding to the respective polarization directions of the plurality of polarization light beams sequentially emitted. (Fig. 27: Polarization pixel patterns 2503 and 2504, [0168])

claim 3, Kanamori clearly teaches the emission unit sequentially emits the plurality of polarization light beams such that emission periods of the plurality of polarization light beams do not overlap each other. (Fig. 21, [0156]-[0159].)

Consider claim 4, Kanamori clearly teaches the calculation unit extracts, from the pixel signals output from the respective ones of the plurality of pixels, the pixel signal of a pixel upon which a polarization component corresponding to a polarization direction of a polarization light beam emitted during an emission period is incident and calculates the biological tissue information on a basis of the extracted pixel signal. (Fig. 28, [0170])

Consider claim 5, Kanamori clearly teaches the emission unit sequentially emits the plurality of polarization light beams whose respective polarization directions are included in an angle range between a reference direction and an orthogonal direction orthogonal to the reference direction. (Fig. 21: P-polarized and S-polarized light beams are 0 degrees and 90 degrees respectively, [0157].)

Consider claim 6, Kanamori clearly teaches the polarization control unit includes a plurality of polarization elements, the plurality of polarization elements being arranged corresponding to the predetermined number of pixels in each group and each having a polarization axis corresponding to each of the respective polarization directions of the plurality of polarization light beams. (Fig. 24:  Polarization mosaic structure, [0162], [0163]) 

Consider claim 7, Kanamori clearly teaches the plurality of polarization elements each has the polarization axis that intersects with a polarization direction of a corresponding polarization light beam of the plurality of polarization light beams at a predetermined angle of intersection. (The polarization mosaic structure creates parallel and crossed pixels, [0168].)

Consider claim 8, Kanamori clearly teaches the predetermined angle of intersection is 90±20. (P.perp and S.perp., [0168])

Consider claim 9, Kanamori clearly teaches the imaging unit includes an image sensor including the plurality of pixels, the predetermined number of pixels is a pixel group including four pixels provided in the image sensor with two of the four pixels arranged in each of two directions orthogonal to each other, and the plurality of polarization elements is a polarization element group including four or less polarization elements arranged corresponding to the pixel group. (Fig. 24, [0162], [0163])



claim 12, Kanamori clearly teaches the emission unit includes a plurality of light sources and a plurality of polarization sections that respectively generates plurality of polarization light beams of the mutually different polarization directions from respective emission light beams of the plurality of light sources. (Fig. 21, [0157])

Consider claim 13, Kanamori clearly teaches the emission unit includes a light source and a polarization section capable of rotating a polarization direction of a polarization light beam generated from an emission light beam of the light source. ([0158], [0198])

Consider claim 19, Kanamori clearly teaches the observation device according to claim 1, which is configured as an endoscope or a microscope. (Fig. 20, [0156])

Consider claim 20, Kanamori clearly teaches an observation method to be performed by a computer system, the method comprising: 

sequentially emitting a plurality of polarization light beams of mutually different polarization directions to a biological tissue; (Fig. 21: Polarized light beams are emitted onto viscera mucosa 111, [0092], [0156]-[0159].)

obtaining, for each group including a predetermined number of pixels of a plurality of pixels, pixel signals output from the respective ones of the predetermined number of pixels upon which mutually different polarization components of reflection light beams reflected by the biological tissue, are respectively incident; (Fig. 27: In polarization image capturing mode four kinds of polarization images are obtained, [0145]-[0147], [0168], [0169]) and 

calculating biological tissue information regarding the biological tissue on a basis of the obtained pixel signals. (Fig. 19(C): The polarized images are processed to create an enhanced image of the object, [0155], [0170].)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0141753) in view of Matsunuma et al. (US 2021/0118931), herein Matsunuma.
Consider claim 10, Kanamori clearly teaches wherein the polarization element group includes a polarization element having a polarization axis rotated by about 90⁰ in a predetermined direction from a reference direction, and a polarization element having a polarization axis rotated by about 157.5⁰ in the predetermined direction from the reference direction. (Fig. 35, [0185])

However, Kanamori does not explicitly teach a polarization element having a polarization axis rotated by about 112.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 135⁰ in the predetermined direction from the reference direction.
(Fig. 30, [0239])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kanamori by a polarization element having a polarization axis rotated by about 112.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 135⁰ in the predetermined direction from the reference direction, as taught by Matsunuma, to achieve the predictable result of polarizing the light beams.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0141753) in view of Ishimatsu (US 2017/0295297).
Consider claim 11, Kanamori clearly teaches the polarization element group includes a polarization element having a polarization axis rotated by about 90⁰ in a predetermined direction from a reference direction. (Fig. 35, [0185])

However, Kanamori does not explicitly teach a polarization element having a polarization axis rotated by about 120⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 150⁰ in the predetermined direction from the reference direction.

In an analogous art, Ishimatsu, which discloses an imaging system, clearly teaches a polarization element having a polarization axis rotated by about 120⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 150⁰ in the predetermined direction from the reference direction. (φ=120 degrees and 150 degrees, [0044])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kanamori by a polarization element having a polarization axis rotated by about 120⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 150⁰ in the predetermined direction from the reference direction, as taught by Ishimatsu, to achieve the predictable result of polarizing the light beams.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0141753) in view of Duckett et al. (US 2017/0351103), herein Duckett.
Consider claim 14, Kanamori clearly teaches the imaging unit.

However, Kanamori does not explicitly teach the imaging unit includes a first image sensor including a plurality of first pixels and a second image sensor including a plurality of second pixels, further comprising: a separation optical system that separates a reflection light beam from the biological tissue into a first separated light beam and a second separated light beam that travel in mutually different directions, causes the first separated light beam to be incident upon the first image sensor, and causes the second separated light beam to be incident upon the second image sensor.  

In an analogous art, Duckett, which discloses an imaging system, clearly teaches the imaging unit includes a first image sensor including a plurality of first pixels and a second image sensor including a plurality of second pixels, further comprising: a separation optical system that separates a reflection light beam from the biological tissue into a first separated light beam and a second separated light beam that travel in mutually different directions, causes the first separated light beam to be incident upon the first image sensor, and causes the second separated light beam to be incident upon the second image sensor. (Fig. 4, [0034])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kanamori by the imaging unit includes a first image sensor including a plurality of first pixels and a second image sensor including a plurality of second pixels, further comprising: a separation optical system that separates a reflection light beam from the biological tissue into a first separated light beam and a second separated light beam that travel in mutually different directions, causes the first separated light beam to be incident upon the first image sensor, and causes the second separated light beam to be incident upon the second image sensor, as taught by Duckett, for the benefit of reducing the time required to obtain the four polarization images.
	
Consider claim 15, Kanamori combined with Duckett clearly teaches the polarization control unit includes a plurality of first polarization elements that is arranged corresponding to the predetermined number of the first pixels, the predetermined number of the first pixels being considered as a first group, and a plurality of second polarization elements that is arranged corresponding to the (Fig. 24, [0162], [0163] Kanamori)

Consider claim 16, Kanamori combined with Duckett clearly teaches the emission unit is capable of emitting a non-polarization light beam to the biological tissue and the calculation unit obtains a plurality of pixel signals output from the first pixels and the second pixels included in the first group and the second group in a case where the non- polarization light beam is emitted. (Non-polarized beam 117 are processed by the processing section 202 to create a color image, [0092]-[0096] Kanamori.)

Consider claim 18, Kanamori combined with Duckett clearly teaches the second image sensor is capable of detecting the second separated light beam while maintaining a polarization state of the second separated light beam. (Fig. 4, [0034] Duckett)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2015/0141753) in view of Duckett et al. (US 2017/0351103) in view of Matsunuma et al. (US 2021/0118931).
Consider claim 17, Kanamori combined with Duckett clearly teaches the plurality of first polarization elements includes a polarization element having a polarization axis substantially parallel to a reference direction, a polarization element having a polarization axis rotated by about 45⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 90⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 135⁰ in the predetermined direction from the reference direction. (Fig. 35, [0185])

However, Kanamori combined with Duckett does not explicitly teach the plurality of second polarization elements includes a polarization element having a polarization axis rotated by about 22.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 67.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 112.5⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 157.5⁰ in the predetermined direction from the reference direction.

In an analogous art, Matsunuma, which discloses an imaging system, clearly teaches the plurality of second polarization elements includes a polarization (Fig. 30, [0239])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Kanamori combined with Duckett by the plurality of second polarization elements includes a polarization element having a polarization axis rotated by about 22.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 67.5⁰ in the predetermined direction from the reference direction, a polarization element having a polarization axis rotated by about 112.5⁰ in the predetermined direction from the reference direction, and a polarization element having a polarization axis rotated by about 157.5⁰ in the predetermined direction from the reference direction, as taught by Matsunuma, to achieve the predictable result of polarizing the light beams.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425